Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149145                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  TAYLOR MADISON, a minor, by her                                                                     Richard H. Bernstein,
  next friend LATRESE DICKENS,                                                                                        Justices
               Plaintiff-Appellant,
  v                                                                 SC: 149145
                                                                    COA: 312880
                                                                    Wayne CC: 12-003944-AV
  AAA OF MICHIGAN,
            Defendant-Appellee.

  ____________________________________/

          By order of September 26, 2014, this case was held in abeyance for Moody v
  Home Owners Ins Co (Docket Nos. 149041, 149046). On the Court’s own motion, we
  VACATE our abeyance order of September 26, 2014. On order of the Court, the
  application for leave to appeal the March 13, 2014 judgment of the Court of Appeals is
  again considered and, it appearing to this Court that the case of Hodge v State Farm
  Mutual Automobile Ins Co (Docket No. 149043) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in abeyance pending the decision
  in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2015
           h0128
                                                                               Clerk